Citation Nr: 0425991	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  95-37 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to 
April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, wherein the RO denied, among other things, 
entitlement to service connection for numbness of the right 
leg.  The Board notes that the RO, in an October 1995 
statement of the case, re-characterized the claim of service 
connection for numbness of the right leg as service 
connection for a lumbar spine disability, which included 
residual leg numbness.  The Board finds that the re-
characterization of this issue by the RO, given the record 
and the veteran's arguments, was appropriate.  

In February 2000, the veteran testified before the 
undersigned member of the Board at the RO in Phoenix, 
Arizona.  A copy of the hearing transcript has been 
associated with the claims file.  

In August 2002, the Board took additional development with 
respect to the veteran's claim, to include, but not limited 
to, an additional VA orthopedic examination.  In October 
2003, the Board remanded the veteran's claim to the RO for 
additional development.  The case has returned to the Board 
for final appellate review.  


FINDING OF FACT

The veteran does not have a low back disability attributable 
to his period of military service.  




CONCLUSION OF LAW

The veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5107A, 5103 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003)


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  

The evidence of record includes the veteran's contentions, 
his service medical records, private and VA examination and 
treatment reports, and testimony from a March 1995 hearing at 
the RO and a February 2000 hearing before the undersigned 
member of the Board.  The veteran contends that his low back 
disability with residual leg numbness had its onset during 
his active military service.  

The evidence of record is substantially as follows.  Service 
medical records reflect that in June 1965, the veteran 
complained of pain in his legs and feet with prolonged 
standing.  In August 1973, the veteran complained of pain in 
his lower back.  He indicated that the right side of the 
lumbar area had been sore for the previous four days.  He 
also reported having dysuria, frequency and urgency, without 
chills.  A diagnosis of acute prostatitis was entered by the 
examining physician.  An April 1978 retirement examination 
report reflects that the veteran's spine was noted to have 
been "normal."  In the notes section of the report, it was 
reported that the veteran had had recurrent low back pain.  

Numerous private and VA treatment reports, dated from June 
1978 to April 2004, are of record.  X-rays of the lumbar 
spine taken by VA in June 1978, two months after the veteran 
was discharged from service, reportedly showed minimal 
degenerative disc disease of the lumbar spine.  When 
evaluated by D. L., D.O. in December 1994, the veteran 
reported having been exposed to Agent Orange during service 
on two different occasions, and that he had had difficulty 
with numbness in the right lateral hip and thigh regions.  A 
neurological examination, to include a computerized 
tomography scan of the lumbar spine without contrast, was 
essentially normal.  Dr. L. felt that the veteran's 
symptomatology might be that of meralgia paresthetica on the 
right with consideration of a chronic L4-5 radiculopathy on 
the right.  During a July 1994 VA Agent Orange examination, 
the veteran indicated that he had had on and off numbness of 
the right leg.  In a June 2000 report, submitted by S J. D., 
M.D., it was noted that at the time of the veteran's 
retirement from service in 1978, he had noted some right hip 
pain and, at times, lower leg pain..  After a physical 
evaluation of the veteran, pertinent diagnostic impressions 
of chronic low back pain with evidence of neuralgia, possible 
L5 radiculopathy on the right, which was not well defined 
clinically, and meralgia paresthetica on the right, which 
explained the right leg numbness, were recorded.  Dr. D. 
concluded that the veteran presented a difficult problem, 
which was complicated by his multiple claims made against the 
service. 

An August 2000 VA spine examination report reflects that the 
examiner had reviewed the claims files prior to the 
examination.  The examiner reported that the veteran had been 
treated in service for his lumbar spine but with no chronic 
residuals and that a discharge examination report showed a 
history of recurrent low back pain but with no indication of 
any chronic disability.  The veteran gave a history of having 
low back pain since 1973 or 1974, but he was unable to recall 
a specific incident.  He denied having any radiating left 
lower extremity pain but that he had "sporadic" numbness in 
the left leg.  He denied having any radiating right lower 
extremity pain but that he had numbness of the right lateral 
thigh, which was constant and had its onset in the late 
1970's or middle 1980's.  The veteran indicated that he 
limped on the right.  After a physical evaluation of the 
lumbar spine, a diagnosis of lumbar spine with apparent 
degenerative disc disease/degenerative joint disease was 
entered by the examiner.  The examiner concluded that the 
veteran had not supplied any additional information which 
would lead to a conclusion of service connection for his 
chronic condition the lumbar spine.  The examiner also noted 
that the veteran had brought in a statement from a private 
physician, which he maintained had connected his low back 
disability to military service, but the report included no 
such conclusion.  

When examined by VA in January 2003, the examiner noted that 
he had reviewed the claims files, to specifically include 
June 1978 X-rays of the lumbar spine, which showed an 
impression of minimal degenerative disc disease of the lumbar 
spine.  The veteran reported having low back symptoms since 
1973 or 1974 without leg pain, and with no injury.  He 
indicated that he had experienced numbness of the right leg 
about one to one-and-one-half years after he was discharged 
from service.  The veteran reported having daily pain to the 
right sacral region, which varied in intensity, and of 
constant numbness of the right outer thigh and leg.  He 
denied having any radiating leg pain.  After a physical 
evaluation of the veteran's spine to include X-rays, which 
were negative for any clinical evidence of degenerative disc 
disease/degenerative joint disease, and a normal 
electromyography of the lower extremities, a diagnosis of 
chronic strain of the lumbar spine not related to military 
service was entered by the examining physician.  

In April 2004, the veteran was examined by the same VA 
physician who had performed the January 2003 examination.  
The VA examiner noted that since he had examined the veteran 
in January 2003, the veteran had not sought any additional 
treatment.  The veteran reported that his low back hurt daily 
and he rated it as a seven, on a scale of one to ten.  He 
denied having any flare-ups.  He related that he did not have 
any limits on sitting but that he was only able to stand 
about fifteen minutes.  He denied having any radiating lower 
extremity pain on either the right or left.  The veteran 
indicated that since January 2003, the only thing that had 
changed regarding his back was that he had an increase in 
pain.  He related that his back pain began in service around 
1976 or 1977, but he was unable to recall what treatment, if 
any, that he had received (the examiner noted that during the 
January 2003 VA examination, the veteran reported that his 
back pain began in 1976 or 1977.)  The veteran was unable to 
remember being treated for a urinary tract 
infection/prostatitis in service.  After an examination of 
the veteran, a diagnosis of chronic lumbar strain was 
recorded.  The examiner concluded that the veteran's current 
low back condition was not a result of military service.  In 
reaching this conclusion, the examiner reasoned that while 
the veteran had an episode of low back pain on the right 
during service in August 1973, it was the result of an acute 
prostatitis with genitourinary infection and had nothing to 
do with his low back itself.  Overall, the examiner was 
unable to come across any evidence in the veteran's records 
which would have led him to believe that any current low back 
condition was related in any way to military service. 

Based on the evidence of record, the Board finds that service 
connection is not warranted for a low back disability.  The 
Board observes that while the veteran was seen in service for 
low back pain in August 1973, it was found to have been the 
result of prostatitis.  In addition, while it was noted that 
the veteran had had recurrent back pain on an April 1978 
retirement examination, a back disability was not found on 
examination.  Furthermore, a VA examiner who examined the 
veteran in January 2003 and April 2004 and reviewed the 
claims folders, to include the June 1978 X-ray reports of the 
lumbar spine, concluded that the veteran had chronic 
lumbosacral strain which was not a result of or in any way 
related to military service.  While the June 2002 opinion of 
S. J. D., M.D., concluded that the veteran's longstanding 
symptoms would be consistent with being service connected, 
this opinion was based on history provided by the veteran and 
not upon a review of the claims files, to specifically 
include the service medical records or post-service medical 
records.  As such, the VA examiner's opinion in April 2004 is 
given greater probative value because he based his opinion on 
a review of the entire evidentiary record, consideration of 
the veteran's assertions and history, and a detailed review 
of relevant records.  See e.g., Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Since the preponderance of the evidence is against the 
veteran's claim of service connection for a lumbar spine 
disability, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  The Board has considered the final 
regulations that VA issued to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
VAOPGCPREC 7-2003.  A discussion of the pertinent VCAA and 
regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letters, dated in April and May 
2001.  These letters apprised the veteran of the evidence 
needed to substantiate the claim on appeal, and the 
obligations of VA and the veteran with respect to producing 
that evidence.  In addition, in an April 2002 supplemental 
statement of the case, the RO informed the veteran of the 
evidence that was necessary to substantiate his claim and of 
the notice and duty to assist provisions of the VCAA.

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, the Board took additional development with respect to 
the veteran's claim in August 2002, to include a VA 
orthopedic examination to determine the etiology of the 
veteran's low back disability including residual leg 
numbness.  These examinations were conducted in January 2003 
and April 2004.  Furthermore, the veteran was afforded 
hearings at the RO and before the undersigned member of the 
Board in March 1995 and February 2000, respectively, 
concerning the issue on appeal.  Taken together, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional evidence 
helpful to the veteran.  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disability is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



